NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATHAN SESSING,                                 No. 17-16079

                Plaintiff-Appellant,            D.C. No. 1:13-cv-01684-LJO-MJS

 v.
                                                MEMORANDUM*
STUART SHERMAN, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Nathan Sessing, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging an equal

protection claim relating to Sessing’s request for an outdoor worship area. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action as moot. Alvarez v. Hill, 667 F.3d 1061, 1063 (9th Cir. 2012). We affirm.

       The district court properly concluded that Sessing’s action was moot

because Sessing was transferred to another prison, and he was no longer subject to

the prison policies that he challenged in the fourth amended complaint. See

Bernhardt v. County of Los Angeles, 279 F.3d 862, 871 (9th Cir. 2002) (“An actual

controversy must be extant at all stages of review, not merely at the time the

complaint is filed.”); see also Walker v. Beard, 789 F.3d 1125, 1132 (9th Cir.

2015) (a prisoner’s claim is not moot where the policy under which the alleged

violation occurred is still effective).

       The district court did not abuse its discretion in denying Sessing’s motion

to supplement his fourth amended complaint because supplemental pleadings

cannot be used to introduce a “separate, distinct and new cause of action.”

Planned Parenthood of S. Ariz. v. Neely, 130 F.3d 400, 402 (9th Cir. 1997)

(citation and internal quotation marks omitted) (setting forth standard of review

and grounds for supplementing a complaint under Fed. R. Civ. P. 15(d)).

       The district court did not abuse its discretion by denying Sessing’s motion to

file a fifth amended complaint because the relevant factors weighed against

granting leave to amend. See Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th

                                          2                                      17-16079
Cir. 2002) (setting forth standard of review and factors relevant to a motion to

amend and explaining that “when a district court has already granted a plaintiff

leave to amend, its discretion in denying subsequent motions to amend is

particularly broad” (citation and internal quotation marks omitted)).

      We reject as without merit Sessing’s contentions that he was entitled to

protective relief from transfer.

      AFFIRMED.




                                          3                                   17-16079